This case was before the court on a former appeal, and will be found in 237 Appellate Division, 300. After the ease was remitted, the State Industrial Board reclassified claimant’s injuries as permanent total disability (and that determination is supported by competent medical testimony) which the Board had the right to do under the amended legislation. The ease being an open one, after reversal and remission to the Board, section 25-a of the Workmen’s Compensation Law does not, therefore, apply. Award unanimously affirmed, with costs to the State Industrial Board. Present — Rhodes, McNamee, Crapser, Bliss and Heffernan, JJ.